Citation Nr: 1758105	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  04-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected back disability.

2. Entitlement to service connection for a neck injury, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from
February 1984 to November 1984.

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs'
(VA) Regional Office (RO) in Atlanta, Georgia.

In December 2015, the Board raised the issue of service connection for bilateral hip and neck disorders secondary to the Veteran's service-connected back disability.  The issues stated above reflect such.

In December 2015, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the December 2015 Board remand, the AOJ was directed, in pertinent part, to arrange for the February 2012 VA examiner to provide an addendum opinion.  If the examiner who drafted the February 2012 opinion was unavailable, the opinion should be rendered by another appropriate medical professional. 

To date, this requested opinion has not been provided. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the February 2012 VA examiner to provide an addendum opinion.  If the examiner who drafted the February 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner.

(A) The examiner should identify all currently diagnoses of bilateral hip and neck disorders. 

(B) For each currently diagnosed bilateral hip and neck disorder, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine.  The examiner should also consider any allegations of continuity of symptomatology. 

The rationale for all opinions offered should be provided. 

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




